DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE filed on 05/05/2022 and Amendments/Remarks filed on 04/08/2022 [Response After Final Action]. Claims 16-27 are pending. Claims 16-24 are currently amended. Claims 25-27 are newly added. Claims 1-15 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The objection to claim 16 for informalities is withdrawn in view of Applicant’s amendments to the claim.


Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 have been entered.
Response to Arguments
6.	Applicant’s arguments, filed 04/08/2022, with respect to the rejection(s) of claim(s) 10 & 16-24 under Lee et al. (US 2005/0074632 A1), in view of Schaefer et al. (US 2014/0252280 A1) have been fully considered and are persuasive.  
An organic electroluminescent device (OLED) comprising at least one compound 
    PNG
    media_image1.png
    193
    223
    media_image1.png
    Greyscale
 (elected species) is allowable over the prior art of record and documents found by STIC in the structure search completed 07/14/2022 (see PDF).  Per the guidance of MPEP 803.02, this Office Action extends search and examination beyond elected species Eg01 to other compounds represented by general formula (1) as defined in instant claim 16. “If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 25 recites the limitation "The electronic device according to claim 16" in line 1.  There is insufficient antecedent basis for this limitation in the claim. If claim 25 was amended to write “OLED” instead of “electronic device”, then this rejection would be overcome. Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2015-213119 A). The citations below to the text of Hattori are to a PDF of its English translation accessed online from Espacenet and the formula structures are drawn in the original Japanese document.
	As to independent claim 16, Hattori teaches an organic electroluminescent device (OLED) comprising at least one compound of the formula (1)

    PNG
    media_image2.png
    168
    315
    media_image2.png
    Greyscale
     Instant: 
    PNG
    media_image3.png
    228
    290
    media_image3.png
    Greyscale

(see Hattori para. 0022-0027 and Formula (1), reproduced above left).
Hattori fails to anticipate the instant claims because Hattori does not disclose the invention with sufficient specificity. There is some picking and choosing of substituents for R1, R2, X, Y1, Y2, Y3 and Y4 from the list of options taught within Hattori. 
However, given that Hattori discloses formulae having the same base structure as claimed used in organic electroluminescent devices (OLEDs), it would have been within the purview of a skilled artisan before the effective filing date of the claimed invention to select the substituents on Hattori’s formula that fall within the scope of the claimed compound through routine experimentation for best results in OLEDs. Hattori teaches a multitude of base formulas, bonding positions and substituent groups that correspond to the compound of formula (1). There has been no showing of unexpected results for the specifically claimed formula, for example how a condensed ring differs from a direct carbon to carbon bond, or why bonding to an aryl carbon on a carbazolyl imparts different properties than bonding to a nitrogen on a carbazolyl. The prior art teaches both condensed rings and direct bonds as options, so this is an obvious selection to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to select a compound according to formula (1) as defined in independent claim 16 from the teachings of Hattori.
As to claims 17-24, Hattori teaches the OLED according to claim 16, and the further limitations of these dependent claims. Thus, Hattori supports a case of prima facie obviousness for claims 17-24 as well as independent claim 16.
As to claim 25, Hattori teaches the OLED according to claim 16, wherein the compound is employed as a matrix material for emitters, a hole-transport material or an electron-transport material (see para. 0087, 0089, 0168).
As to claims 26-27, Hattori teaches the OLED according to claim 16, wherein the compound is employed as a matrix material in an emitting layer comprising said at least one compound and at least one emitter (see para. 0168); claim 26, wherein the emitter is a phosphorescent material (see para. 0091-0094).

Examiner’s Note
9.            Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 16, 2022